Citation Nr: 1829758	
Decision Date: 07/30/18    Archive Date: 08/02/18

DOCKET NO.  01-05 525	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a higher initial rating in excess of 10 percent for scars due to residuals of a gunshot wound to the right upper arm.

2. Entitlement to an increased evaluation in excess of 20 percent from November 6, 2000, for limitation of motion for residuals of a right shoulder gunshot wound with traumatic arthritis (formerly rated under DC 5201-5203).


REPRESENTATION

Veteran represented by:	Krystal D. Waldron, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970. 

This matter initially came before the Board of Veteran's Appeals (Board) on appeal from a January 2001 and August 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1968 to July 1970.

2.  On July 24, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H.M. WALKER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs